Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RCE 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
 
Response to Applicants’ Arguments/Amendments


Response to Parts A-C of Applicants’ response 

	Because examiner found parts of the argument against Foulke-Abel made by applicants to be persuasive, examiner is replacing the Foulke-Abel reference in the rejection with the Kim reference, “Gut on a Chip microenvironment induces human intestinal cells to undergo villus differentiation.”  Since Foulke-Abel has been replaced with Kim, the arguments against Foulke-Abel will not be addressed at this time.

	Applicants argue that none of the references teach seeding enteroid fragments or colonoid fragments to create a monolayer.  Applicants further aruge,”Mahe merely freezes disrupted enteroids/colonoids without seeding then for differentiation.”  

	Section 5 of Mahe teaches the passaging of cultured enteroids/colonoids in which such cells are broken up into fragments that can be reseeded/passaged for additional culturing.  The newly added reference, Kim, teaches such cells can be plated on a porous membrane to form a monolayer and then exposed to peristalsis-like motions/liquid flow in order to form intestinal villi (Abstract).  Figure 1 of Kim clearly shows the formation of a monolayer.  An artisan would have been motivated to have used the fragments of enteroids/colonoids mentioned in Mahe with the teachings of Ingber and Kim since the epithelial cells present in the enteroids/colonoids are the same epithelial cell types as discussed in Ingber/Kim.  There are still viable intestinal epithelial cells present in the fragments produced in the Mahe process so it would make sense to use them as the intestinal epithelial cells in the Ingber and/or Kim processes.

	Applicants further argue, “there is no other evidence that demonstrates that Mahe’s disuprted entoroids/colonoids retain biological activity.”  Applicants are arguing that the cells are not viable after the disruption stage.  The cells in the enteroids/colonoids are viable because Section 6 states that the enteroids/colonoids can be passaged multiple times.  This means that the dissociated fragments containing cells from the enteroids/colonoids can be cultured, and that the fragments do indeed contain viable cells.  If the cells were destroyed, the enteroids/colonoids would be non-viable and there would be no cause to repassage them.  Furthermore in Section 6, Mahe states that the enteroids/colonoids can be cryopreserved and the enteroid/colonoids can be stored for up to one year.    This indicates that the enteroids/colonoids and the cells that they are composed of are still viable.  

Unexpected Results 

Applicants argue unexpected results by stating that the “seeding efficiency and monolayer formation was much higher at 90% versus 40% success rate when using the recited fragments versus using the prior art single cell.” 

Mahe still teaches the enteroid/colonoid fragments, and it would have been obvious to have used them with either Ingber or Kim since such fragments contain intestinal epithelial cells which are used in the inventions of Ingber/Kim.


Part D---Applicants argue that none of the references teach enteroid fragments or colonoid fragments containing grouping of cells having a combination of from 2 to 100 intestinal epithelial cells and fragments of from 10 to 500 µm. 

The Mahe reference still teaches treatment with a ROCK inhibitor capable of producing such cell fragments.  The fragments produced in Section 5 of Mahe will not be uniform in size/length, it would be expected that there would still be fragments that comprise 2 to 100 intestinal epithelial cells that are 10-500 µm in diameter.  

Double Patenting Rejection 

Since a terminal disclaimer is not filed, the ODP is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20140038279), Mahe “Establishment of Human Epithelial Enteroids and Colonoids from Whole Tissue and Biopsy” Journalized Visualized Experiments, Available Dec 2015, and Kim “Gut on a Chip microenvironment induces human intestinal cells to undergo villus differentiation” Integrative Biology, 2013, 5, 1130-1140.

Ingber teaches a method of providing an in vitro intestinal model system (Figure 6A), the method comprising:  providing  intestinal cells comprising primary intestinal epithelial cells (Figure 6A, Experiment 1), ii a microfluidic culture device, the device comprising a porous membrane having first and second surfaces, said membranes in fluidic communication with a microchannel, said microchannel in fluidic communication with a source of fluid (Paragraph 6, Figure 6A), and iii intestinal epithelial cells (Figure 6A, Experiment 1) as in instant Claim 1a, seeding said second surface of said porous membrane with epithelial cells in order to create a seeded primary intestinal epithelial cells and establishing a culture of said intestinal endothelial cells on said first surface of said porous membrane (Figure 6A, Experiment 1) as in instant Claim 1c, expanding said seeded primary intestinal epithelial cells so as to create a monolayer of cells (Figure 6a) as in instant Claim 1d
Ingber teaches that intestinal epithelial cells from an established line are used in order to simulate the environment of the intestine.  However, Ingber fails to state that such cells are derived from enteroids/colonoids.   Mahe teaches that primary epithelial cells can be derived from enteroid/colonoid materials (Abstract).  An artisan would have been motivated to use samples derived from colonoid and/or enteroid material because they produce many distinct primary cell types present with an intestinal epithelium (Abstract).  An artisan would have been motivated to have used these cells taught by Mahe with the system of Ingber since they are a more realistic version of the cells in the intestinal tract as compared to an in vitro monolayer gut epithelial cells, and therefore provide a more realistic model of the epithelial environment within the intestine (Abstract of Mahe).  Mahe teaches disrupting said intestinal enteroids and colonoids comprising primary intestinal epithelial cells into enteroid or colonoid fragments.  Section 5 of Mahe teaches that enteroid/colonoid material is disrupted using a cell dissociation enzyme supplemented with Y-27632 (a ROCK inhibitor) An artisan would have been expected to have optimized this process in order to obtain the greatest number of viable cells. (Page 3, Section 5, Passaging of Culturing Enteroids and Colonoids).  Therefore, it would have been obvious to have broken up the fragments in a manner so that they ended up with  2 to 100 cells each  (Page 3, 5. Passaging of Culturing Enteroids and Colonoids).as in instant Claim 1b.
Neither Ingber nor Mahe teach that intestinal epithelial  monolayers are able to differentiate into intestinal villi based on the flow from the microfluidic culture device.  Kim teaches that using peristalsis-like flow can differentiate an expanded intestinal epithelial cell monolayer into intestinal villi (Abstract of Kim).  An artisan would have been motivated to have used an active peristalsis like flow on a monolayer of intestinal epithelia cells  to successfully develop intestinal villi (Abstract of Kim and Page 1131, Figure 1).   The intestinal villi produced has epithelial cells such as absorptive, mucus secretory, enteroendocine, and Panath cells (Abstract Kim)  as in instant Claims 1d-1e, claims 2,3-4, claims 13-14,
Dependent Claims taught by Ingber
Ingber further teaches a method that comprises maintaining the culture of the intestinal epithelial cells (Figure 6a) in the microfluidic device as in instant Claim 7
Ingber teaches a method comprising providing fibroblasts, establishing a culture of said fibroblasts on said first surface of said porous membrane with said endothelial cells (Paragraph 105) as in instant Claim 10, wherein said fibroblasts are cultured on a hydrogel on said membrane (Paragraph 105) as in instant Claim 11,
Ingber teaches measuring the permeability of said intestinal barrier (Paragraph 123) as in instant Claim 12.
Dependent Claims taught by Mahe 
Mahe teaches disrupting in the presence of a ROCK inhibitor (Page 3, Section 5 Passaging of Cultured Enteroids and Colonoids) as in instant Claim 5
Mahe teaches wherein the ROCK inhibitor is Y27632 (Page 3, Section 5 Passaging of Cultured Enteroids and Colonoids) as in instant Claim 6
Mahe teaches that intestinal epithelial cells can be maintained in a medium comprising one or more factors such as Wnt-3a, EGF, Rspol1, Noggin, TGF-receptor inhibitor, and p38 MAPK inhibitor (Page 11, Discussion 3rd Paragraph) as in instant Claims 8-9
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”
n the present situation, rationales A,C,D,E,G are applicable. Ingber teaches that monolayer microfluidic device with continuous flow. Mahe teaches epithelial cells derived from enteroids/colonoids.  Kim teaches additional differentiation of intestinal epithelial cells leading to intestinal villi formation. Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Claims 15-23,25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20140038279), Mahe “Establishment of Human Epithelial Enteroids and Colonoids from Whole Tissue and Biopsy” Journalized Visualized Experiments, Available Dec 2015, and Kim et al. “Gut on a Chip microenvironment induces human intestinal cells to undergo villus differentiation.”  Integr. Biol, 2013, 5, 1130-1140.


Ingber teaches a method of providing an in vitro intestinal model system, the method comprising:  a. providing i) primary intestinal epithelial cells, ii. a microfluidic culture device comprising a porous membrane having first and second surfaces, said membrane in fluidic communication with a microchannel, said microchannel in fluid communication with a source of fluid, iii). Intestinal endothelial cells  (Figure 6A, Experiment 1), c. seeding epithelial cells so as to create primary intestinal epithelial cells and establish a culture of said intestinal endothelial cells on said first surface of said porous membrane; d. expanding said seed primary intestinal epithelial cells so as to create a monolayer of cells (Figure 6A, Experiment 1) as in instant Claims 15a,15c-d
Ingber teaches that intestinal epithelial cells from an established line are used in order to simulate the environment of the intestine.  However, Ingber fails to state that such cells are derived from enteroids/colonoids.   Mahe teaches that primary epithelial cells can be derived from enteroid/colonoid materials (Abstract).  An artisan would have been motivated to use samples derived from colonoid and/or enteroid material/fragments because they produce many distinct cell types present with an intestinal epithelium (Abstract).  An artisan would have been motivated to have used these cells taught by Mahe with the system of Ingber since they are a more realistic version of the cells in the intestinal tract as compared to an in vitro monolayer gut epithelial cells, and therefore provide a more realistic model of the epithelial environment within the intestine than cells derived from a monolayer (Abstract of Mahe).  Mahe teaches disrupting said intestinal enteroid and colonoid comprising primary intestinal epithelial cells into enteroid or colonoid fragments.  Mahe teaches disrupting in the presence of a cell dissociation enzyme and a ROCK inhibitor (Section 5 Passaging of Cultured Enteroids and Colonoids).  Section 5 of Mahe states that a cell pellet of enteroids/colonoids is exposed to a cell dissociation enzyme supplemented with 10 µM of Y-27632 for 5 mins at 37C in a water bath.  The specification and claims states that the organoids/enteroids can be disrupted/fragmented by exposure to a dissociation enzyme (Paragraph 159) in the presence of a ROCK inhibitor to produce fragments at the claimed lengths.  Applicants claims/specification does not teach a disruption process different from that in Mahe (Section 5, Passing of Cultured Enteroids and Colonoids).  Therefore, the dissociation taught in Mahe will be able to break apart the enteroid/colonoids into fragments at the length claimed and where the fragments possess groups of 2 to 100 intestinal epithelial cells.as in 15 b and .
Neither Ingber nor Mahe teach that intestinal epithelial  monolayers are able to differentiate into intestinal villi based on the flow from the microfluidic culture device.  Kim teaches further expansion of intestinal epithelia cells in a monolayer (Abstract, Page 1131, Figure 1).  Kim teaches that using peristalsis-like flow can differentiate an expanded intestinal epithelial cell monolayer into intestinal villi (Abstract of Kim).  An artisan would have been motivated to have used an active peristalsis like flow on a monolayer of intestinal epithelia cells  to successfully develop intestinal villi (Abstract of Kim and Page 1131, Figure 1).   The intestinal villi produced has epithelial cells such as absorptive, mucus secretory, enteroendocine, and Panath cells similar to intestinal villi in vivo (Abstract Kim)  as in instant Claims 15d-e,18-19
Dependent Claims taught by Ingber
Ingber teaches wherein said epithelial monolayer is exposed to said fluid from said source of fluid at a flow rate whereupon an intact intestinal barrier forms (Paragraphs 6 and  123) as in instant Claim 17, further comprises step f maintaining the culture of the intestinal epithelial cells in the microfluidic culture device (Figure 6A, Experiment 1) as in instant Claim 22, providing fibroblasts; and establishing a culture of said fibroblasts on said first surface of said porous membrane with said endothelial cells (Paragraph 105) as in instant Claim 25, wherein said fibroblasts are cultured on a hydrogel on said membrane (Paragraphs 4,89,102) as in instant Claims 26, measuring the permeability of said intestinal barrier as in instant Claim 27
Dependent Claims taught by Mahe
Mahe teaches disrupting in the presence of a ROCK inhibitor (Page 3, Section 5 Passaging of Cultured Enteroids and Colonoids) as in instant Claim 20, wherein the ROCK inhibitor is Y27632 (Page 3, Section 5 Passaging of Cultured Enteroids and Colonoids) as in instant Claim 21, Mahe teaches that the intestinal epithelial cells can be maintained in a medium comprising one or more such factors as Wnt-3a, EGF, Rspol1, Noggin, TGF-receptor inhibitor, and p38 MAPK inhibitor (Page 11, Discussion 3rd Paragraph) as in instant Claim 23, measuring the permeability of said intestinal barrier (Paragraph 233-235) as in instant Claim 27,
Dependent Claims taught by Kim 
Kim teaches wherein said epithelial monolayer is exposed to said fluid from said source of fluid at a flow rate whereupon intestinal villi form (Abstract; Page 1131) as in instant Claim 28, Kim teaches wherein said epithelial monolayer is exposed to said fluid from said source of fluid at a flow rate whereupon intestinal folds form (Page 1131, Figure 1) as in instant Claim 29,

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”
n the present situation, rationales A,C,D,E,G are applicable. Ingber teaches that monolayer microfluidic device with continuous flow. Mahe teaches epithelial cells derived from enteroids/colonoids. Kim teaches that intestinal epithelial cells can be grown on a monolayer and produce intestinal villi when exposed to peristalsis-like flow. Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Claims 15,22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20140038279) in view of Mahe “Establishment of Human Epithelial Enteroids and Colonoids from Whole Tissue and Biopsy” Journalized Visualized Experiments, Available Dec 2015, Kim et al. “Gut on a Chip microenvironment induces human intestinal cells to undergo villus differentiation.”  Integr. Biol, 2013, 5, 1130-1140, Dockray et al. “Gastrin:  old hormone, new functions” Eur J of Physiol (2005) 449; 344-355.  
Ingber, Mahe, and Kim apply as above to teach claims 15 and 22.  Mahe teaches that intestinal epithelial cells can be maintained in medium containing Wnt-3A, EGF, Rspol1, Noggin, TGF-receptor inhibitor, and p38 MAPK inhibitor (Page 11, Discussion, 3rd Paragraph).  Mahe fails to teach the inclusion of gastrin when culturing epithelial cells.  However, at the time of applicants’ filing, it would have been obvious to have included gastrin as well because like the components taught in Mahe, gastrin can also increase proliferation of epithelial cells by stimulating Reg expression which increases proliferation of epithelial cells (Page 347 of Dockray, Paracrine cascades downstream of the CCK-3 receptor).  Therefore, it would have been obvious to have incorporated gastrin into the composition taught by Mahe.  Since gastrin can increase epithelial cell proliferation, there would be a high expectation for success.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”
n the present situation, rationales A,C,D,E,G are applicable. Ingber teaches a monolayer microfluidic device with continuous flow. Mahe teaches epithelial cells derived from enteroids/colonoids. Kim teaches that intestinal epithelial cells can be grown on a monolayer and produce intestinal villi when exposed to peristalsis-like flow.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2,14,103, 145,267-269,271-273,283-289 of copending Application No. 16/331,718 (reference application) 

The claim sets of 17/539,452 and 16/331,718 are similar; however, there are subtle differences.  Both claim sets discuss further differentiation of intestinal fragments into intestinal epithelial cells .  However, 16/331,718 takes the process a step further and also mentions that the process can lead to further differentiation into intestinal villi.  Therefore, 16/331,718 is a species of 17/539,452.  
Both claim sets mention that intestinal enteroid or colonoid fragments are placed on a monolayer to become differentiated and/or intestinal villi.  The system and flow provided in both sets of claims is capable of producing both intestinal epithelial cells and intestinal villi.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/331,718  and 17/539,452 both teach a method of providing an intestinal model system that is able to differentiate epithelial cells into intestinal cells and intestinal villi.  Instant Claims 1 and 15 correspond with claims 1,103, and 287 of 16/331,718.  
Instant claims 1 and 15 have the same limitations as claims 1,2, 103, 268,287-288 of 16/331,718 and.  Claims 2 and 17 have the same limitations as Claims 1e  and 287e of application 16/331,718.  Instant claims 3 and 18 have the same limitations as claim 283 of application 16/331,718.  Instant claims 4 and 19  have the same limitations as claims 14,103,289 of application 16/331,718.  Instant claims 5 and 20 have the same limitations as claims 103, 267 of 16/331,718.  Instant claims 6 and 21 have the same limitations as claims 145,284 of application 16/331,718.  Instant claims 7 and 22 have the same limitations as claim 269 of application 16/331,718.  Instant claims 8-9 and 23-24 have the same limitations as claims 285-286 of application 16/331,718.   Instant claims 10 and 25 have the same limitations as claims 271-272 of application 16/331,718.  Instant claims 11 and 26 have the same limitations as claim 273 of application of 16/331,718.  Instant claims 13-14 and claims 28-29 have the same limitations as claim 1e of application 16/331,718.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632